        Case 2:17-cv-04604-MSG Document 21 Filed 04/15/20 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


VINCENT HALLMAN,                             :
                                             :       CIVIL ACTION
                      Petitioner,            :
                                             :
       v.                                    :
                                             :       NO.       17-4604
KATHY BRITTAIN, et al.                       :
                                             :
                      Respondents.           :


                                             ORDER

       AND NOW, this 15th day of April, 2020, upon consideration of Petitioner Vincent

Hallman’s Petition for Writ of Habeas Corpus (Doc. No. 1), the Answer from Respondents

Superintendent Kathy Brittain, the Attorney General of the State of Pennsylvania, and the District

Attorney of Montgomery County (collectively, “Respondents”) (Doc. No. 16), the Report and

Recommendation of United States Magistrate Judge Elizabeth T. Hey (Doc. No. 18), and

Petitioner’s Objections (Doc. No. 20), I find the following:

Factual Background 1

    1. On July 5, 2007, Petitioner was convicted by a Montgomery County jury on multiple

       counts including robbery, aggravated assault, theft, possessing a firearm without a license,

       and resisting arrest. These charges arose out of a September 29, 2006 robbery in which

       Petitioner and two other males entered an office building with guns and demanded money

       and possessions from the employees who were present.



1
        In lieu of engaging in a lengthy discussion of the factual background of Petitioner’s state
conviction and resulting sentence, I incorporate by reference the factual and procedural history as
set forth in the Report and Recommendation.
    Case 2:17-cv-04604-MSG Document 21 Filed 04/15/20 Page 2 of 11




2. On December 19, 2007, the trial court sentenced Petitioner to an aggregate term of twenty

   and one-half to forty-four years’ imprisonment (consecutive terms of ten to twenty years

   for robbery, six to fifteen years for aggravated assault, three and one-half to seven years

   for the firearms offense, and one to two years for resisting arrest; all other counts merged).

3. Petitioner filed a timely direct appeal. The Superior Court affirmed the judgment of

   sentence on September 25, 2008. The Pennsylvania Supreme Court denied Petitioner’s

   request for allowance of appeal on April 1, 2009. On October 5, 2009, the United States

   Supreme Court denied certiorari.

4. On January 20, 2010, Petitioner filed a pro se petition pursuant to Pennsylvania’s Post-

   Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541 et seq., setting forth multiple claims

   of ineffective assistance of trial counsel. The PCRA court appointed counsel, who then

   filed an amended petition on Petitioner’s behalf raising only two claims: (1) trial counsel

   was ineffective for failing to preserve an objection to the accomplice liability jury

   instruction, and (2) the bills of information were fatally flawed resulting in a lack of

   jurisdiction.

5. The PCRA Court held a hearing on November 28, 2014, at which time PCRA counsel

   advised that Petitioner was dissatisfied with counsel’s performance on certain claims and

   wanted to represent himself. The PCRA Court accepted Petitioner’s waiver of counsel,

   allowed him to proceed pro se, and advised Petitioner that he had the choice to either (a)

   file an amended petition raising the additional claims he wished addressed, or (b) proceed

   on only the two issues presented in the counseled PCRA petition. Petitioner opted for the

   latter, and the PCRA court dismissed the petition finding no basis for trial counsel’s

   ineffectiveness.



                                             2
     Case 2:17-cv-04604-MSG Document 21 Filed 04/15/20 Page 3 of 11




6. Petitioner appealed, and the Pennsylvania Superior Court affirmed on April 21, 2017.

   Petitioner did not seek allowance of appeal from the Pennsylvania Supreme Court.

7. In January 2012, while Petitioner’s PCRA petition was pending in the state courts, he filed

   his first petition for writ of habeas corpus. Due to the pendency of the PCRA proceedings,

   I dismissed the habeas petition as premature on February 20, 2013.

8. Petitioner filed a second habeas petition in January 2014. Again, because the PCRA

   petition was still pending, I dismissed the habeas petition as premature on June 8, 2015.

9. Petitioner filed the current Petition for Writ of Habeas Corpus on October 13, 2017, setting

   forth four claims: (1) trial counsel was ineffective for failing to object to the trial court’s

   accomplice liability instruction; (2) trial counsel was ineffective for failing to object to

   previously “unaccounted” for evidence (money found in the back pocket of the pants he

   was wearing at the time of the arrest); (3) trial counsel was ineffective for failing to object

   to the court’s reasonable doubt instruction; and (4) trial counsel was ineffective for failing

   to object to the lack of notice that the jury would be instructed on accomplice liability. He

   further alleged that any failure to exhaust these claims was due to the ineffective assistance

   of PCRA counsel.

10. I referred this Petition to United States Magistrate Judge Elizabeth T. Hey for a Report and

   Recommendation (“R&R”). Judge Hey issued a Report and Recommendation (“R&R”)

   recommending that all claims be deemed procedurally defaulted because Petitioner had

   failed to exhaust his claims in state court. Judge Hey further found that Petitioner had not

   established cause sufficient to excuse the procedural default, under Martinez v. Ryan, 566

   U.S. 1 (2012), because none of the underlying ineffectiveness claims were “substantial.”




                                             3
    Case 2:17-cv-04604-MSG Document 21 Filed 04/15/20 Page 4 of 11




11. On August 1, 2019, Petitioner filed objections to the R&R, alleging that Judge Hey erred

   in her rulings on all four of his claims.

Standard of Review for an R&R

12. Under 28 U.S.C. § 636(b)(1)(B), a district court judge may refer a habeas petition to a

   magistrate judge for proposed findings of fact and recommendations for disposition. When

   objections to a Report and Recommendation have been filed, the district court must make

   a de novo review of those portions of the report to which specific objections are made. 28

   U.S.C. § 636(b)(1)(C); Sample v. Diecks, 885 F.2d 1099, 1106 n.3 (3d Cir. 1989). In

   performing this review, the district court “may accept, reject, or modify, in whole or in

   part, the findings or recommendations made by the magistrate judge.” 28 U.S.C.

   § 636(b)(1).

13. Although courts must give liberal construction to pro se habeas petitions, “[o]bjections

   which merely rehash an argument presented to and considered by a magistrate judge are

   not entitled to de novo review.” Gray v. Delbiaso, No. 14-4902, 2017 WL 2834361, at *4

   (E.D. Pa. June 30, 2017), appeal dismissed 2017 WL 6988717 (3d Cir. 2017); see also

   Tucker v. PA, 18-201, 2020 WL 1289181, at *1 (E.D. Pa. Mar. 18, 2020). “Where

   objections do not respond to the Magistrate’s recommendation, but rather restate

   conclusory statements from the original petition, the objections should be overruled.”

   Prout v. Giroux, No. 14-3816, 2016 WL 1720414, at *11 (E.D. Pa. Apr. 29, 2016); see

   also Luckett v. Folino, No. 09-0378, 2010 WL 3812329, at *1 (M.D. Pa. Aug. 18, 2010)

   (denying objections to R&R because “[e]ach of these objections seeks to re-litigate issues

   already considered and rejected by [the] Magistrate Judge [ ].”).




                                               4
     Case 2:17-cv-04604-MSG Document 21 Filed 04/15/20 Page 5 of 11




Discussion

14. Petitioner does not challenge the fact that his claims are all procedurally defaulted, but

   rather contends that these claims were “substantial” such that PCRA counsel’s failure to

   raise them in the PCRA Petition constitutes sufficient cause to excuse the procedural

   default under Martinez v. Ryan, supra. See Bey v. Superintendent Greene SCI, 856 F.3d

   230, 237–38 (3d Cir. 2017) (noting that, under Martinez, PCRA counsel’s failure to raise

   an ineffective assistance claim on collateral review may excuse a procedural default if (1)

   PCRA counsel was ineffective under the standards of Strickland v. Washington, 466 U.S.

   668 (1984), and (2) the underlying claim is “a substantial one,” in that the claim has some

   merit).

15. Petitioner’s objections constitute nothing more than a re-hash of the arguments made to

   and rejected by Judge Hey in the R&R. Although I could summarily overrule these

   objections, I will briefly discuss each one.

   Objection Nos. 1 and 4

16. Petitioner’s first and fourth objections re-raise his habeas claims that PCRA counsel failed

   to raise the claim of trial counsel ineffectiveness for not objecting to (a) the prosecution’s

   last-minute change of theory from Petitioner as a principal in the crimes to Petitioner as an

   accomplice in the crimes, and (b) the trial court’s ensuing jury instruction on accomplice

   liability.

17. Petitioner contends that the indictment originally charged him as the principal in all of the

   crimes. He argues that, at trial, the prosecution—without any objection by trial counsel—

   improperly changed its theory to accuse Petitioner as an accomplice on the robbery charge.



                                             5
     Case 2:17-cv-04604-MSG Document 21 Filed 04/15/20 Page 6 of 11




   Thereafter, the trial judge gave an accomplice instruction, purportedly relieving the jury of

   its duty of finding Petitioner guilty beyond a reasonable doubt as a principal in the crimes—

   a charge to which trial counsel also did not object.

18. Judge Hey found no error in either the alleged change of theory or the accomplice liability

   jury instruction, finding that the trial court appropriately reminded the jury that Defendant

   could be convicted either as a principal or as an accomplice on the robbery charge. Judge

   Hey further concluded that the accomplice jury instruction was legally proper and did not

   relieve the prosecution of its burden of proof on any element. Accordingly, because she

   deemed the claims not “substantial,” Judge Hey found that PCRA counsel’s failure to raise

   them could not constitute cause for procedural default.

19. Petitioner’s objections identify no clear error in this analysis. Although Pennsylvania Rule

   of Criminal Procedure 564 prohibits the last minute addition of alleged criminal acts of

   which the defendant is uninformed, Commonwealth v. Sinclair, 897 A.2d 1218, 1221 (Pa.

   Super. Ct. 2006), it is crucial that “[a]ccomplice liability does not create a new or separate

   crime; it merely provides a basis of liability for the crime committed by another person.”

   Alvarado v. Wetzel, No. 16-3586, 2019 WL 3037148 (E.D. Pa. July 10, 2019) (quoting

   Commonwealth v. Gross, 101 A.3d 28, 35 (Pa. 2014)).               Stated differently, under

   Pennsylvania law, a person may be guilty of a crime in one of two ways: either by

   committing it by his own conduct or by committing it by the conduct of another person if

   he is an accomplice of that other person. See 18 Pa. Cons. Stat. § 306(a); Pa. Suggested

   Standard Criminal Jury Instructions § 8.306(A)(1).

20. A person may be an accomplice of another if two elements are proved beyond a reasonable

   doubt: (a) that the defendant had the intent of promoting or facilitating the commission of



                                             6
     Case 2:17-cv-04604-MSG Document 21 Filed 04/15/20 Page 7 of 11




   the offense, and (b) that the defendant solicited, commanded, encouraged or requested the

   other person to commit it or aids/attempts to aid the other person in planning or committing

   it. Pa. Suggested Standard Criminal Jury Instructions § 8.306(A)(1).

21. Under these standards, the prosecution here could have lawfully proven Petitioner’s guilt

   on the robbery charge by showing that he was either the principal or an accomplice. It was

   not required to separately charge him as both principal and accomplice.

22. To that end, the accomplice liability instruction given by the trial court properly charged

   the jury that even if it found that Petitioner did not personally engage in the conduct

   required for the commission of robbery, Petitioner could be guilty of robbery so long as

   the jury found that he was an accomplice. The trial judge correctly explained that “[a]

   person is an accomplice of another person if, with the intention of promoting or facilitating

   the commission of the crime, he aids, agrees to aid, attempts to aid or is in concert with the

   person in planning the crime or committing the crime. A defendant does not become an

   accomplice by his mere presence at the scene or by knowing about the crime; rather, he

   must be a knowing and voluntary participant in the crime.” (N.T. 7/5/07 at 95–97.)

23. This language appropriately referenced the specific language used by the legislature in

   defining accomplice liability in 18 Pa.C.S. § 306(c) and in the Pennsylvania Suggested

   Jury Instructions. See Morgan v. Wynder, No. 07-3060, 2009 WL 564396, at *4 (E.D. Pa.

   March 4, 2009) (approving accomplice liability jury instruction that resembled language

   in the statute and standard jury instructions). It did not relieve the jury of its duty of finding

   Petitioner guilty beyond a reasonable doubt on all of the elements necessary for a robbery

   conviction, and it specifically directed the jury that, even for accomplice liability, Petitioner

   must have had specific intent to commit the crime. See Williams v. Beard, 637 F.3d 195,



                                               7
    Case 2:17-cv-04604-MSG Document 21 Filed 04/15/20 Page 8 of 11




   223 (3d Cir. 2011) (“To show that a jury instruction violates due process, a habeas

   petitioner must demonstrate both (1) that the instruction contained some ambiguity,

   inconsistency, or deficiency, and (2) that there was a reasonable likelihood that the jury

   applied the instruction in a way that relieved the State of its burden of proving every

   element of the crime beyond a reasonable doubt.”) (citing Waddington v. Sarausad, 555

   U.S. 179, 190 (2009) (quotation omitted)).

24. As there was no error in either the presence or substance of the accomplice liability

   instruction, trial counsel had no basis on which to object. In turn, PCRA counsel’s failure

   to raise this underlying claim does not constitute cause to excuse the procedural default of

   these claims. Accordingly, I will overrule this objection.

    Objection No. 2

25. Petitioner’s second objection simply repeats, in two cursory sentences, claim two of his

   Habeas Petition challenging PCRA counsel’s failure to raise trial counsel’s improper

   stipulation to the admission of “previously unaccounted evidence”—specifically money

   that was discovered at trial in the pocket of the pants Petitioner was wearing when arrested.

26. Judge Hey thoroughly addressed this claim in the R&R. Petitioner has identified no error

   in that analysis. As I find that Judge Hey’s discussion was correct, I will adopt it in its

   entirety and overrule this objection.

   Objection No. 3

27. Petitioner’s last objection corresponds with his third habeas claim challenging PCRA

   counsel’s failure to raise trial counsel’s failure to object to the trial court’s reasonable doubt

   instruction.   Specifically, Petitioner contends that two portions of the trial judge’s




                                               8
    Case 2:17-cv-04604-MSG Document 21 Filed 04/15/20 Page 9 of 11




   reasonable doubt instruction—highlighted below—violated his due process rights by

   creating a higher standard of doubt than is required for acquittal:

                   A reasonable doubt is defined as a doubt that would cause a
           reasonable careful and sensible person not just to pause and hesitate.
           A mere hesitation in and of itself is not a reasonable doubt. But a
           hesitation concerning the guilt of a defendant may become
           reasonable doubt when and if that hesitation becomes a restraint and
           would then cause you to be restrained from acting in a matter of
           highest importance in your lives.

                   Although the Commonwealth has the burden of proving the
           defendant is guilty, this does not mean the Commonwealth must
           prove its case beyond a shadow of a doubt or beyond all doubt, or
           some type of mathematical certainty, nor must the Commonwealth
           demonstrate a complete impossibility of innocence. No. A
           reasonable doubt must fairly arise out of the evidence that was
           presented or out of the lack of evidence presented with respect to
           some element of the crime or crimes.

                   A reasonable doubt must be a real doubt, a substantial doubt.
           It’s not fanciful and it’s not whimsical. It may not be an imagined
           doubt, or may it be a doubt manufactured to carry out or avoid
           carrying out an unpleasant duty such as the duty of convicting.

                   So to summarize, you may not find the defendant guilty
           based upon mere suspicion of guilt. The Commonwealth has the
           burden of proving the defendant guilty beyond a reasonable doubt.
           If it meets that burden, then the defendant is no longer presumed
           innocent and you should find him guilty. On the other hand, if the
           Commonwealth does not meet its burden, then you must find him
           not guilty.

   (N.T. 7/5/07, at 63–65.)

28. In his original Habeas Petition, Judge Hey addressed these precise challenges and found—

   guided by the United States Supreme Court’s discussion in Victor v. Nebraska, 511 U.S. 1

   (1994) and based on the language of the charge as a whole—that that there was no

   reasonable likelihood that the jury convicted Petitioner based on less than a reasonable

   doubt. (R&R 26.)



                                             9
    Case 2:17-cv-04604-MSG Document 21 Filed 04/15/20 Page 10 of 11




29. Petitioner’s objections identify no error in this analysis and present no new arguments to

   support his claim. Having reviewed the R&R, I agree with Judge Hey that even though the

   trial judge’s use of the words of “substantial doubt” and “restrain[] from acting” were less

   than ideal, the entirety of the jury instruction—considered under the standards set forth in

   Victor—obviates any constitutional concern.

30. As to the first phrase, the trial judge contrasted “substantial doubt” with mere “fanciful” or

   “whimsical” doubt, similar to the instruction accepted by the Supreme Court. Victor, 511

   U.S. at 20 (finding any ambiguity in the phrase “substantial doubt” to be obviated by the

   ensuing phrase, “as distinguished from a doubt arising from mere possibility, from bare

   imagination, or from fanciful conjecture”); see also Flamer v. State of Del., 68 F.3d 736,

   757 (3d Cir. 1995) (holding that jury instructions describing reasonable doubt as

   “substantial doubt” not unconstitutional where instruction contrasted “substantial doubt”

   with “vague, speculative or whimsical doubt, nor a mere possible doubt”).

31. Moreover, the United States Court of Appeals for the Third Circuit has specifically rejected

   the proposition that the phrase “restrain from action,” in and of itself, renders a reasonable

   doubt instruction unconstitutional. Thomas v. Horn, 570 F.3d 105, 119 (3d Cir. 2009)

   (“Although ‘restrain from action’ requires more doubt to acquit than ‘hesitate to act,’ it

   does not, by itself, so raise the threshold as to ‘suggest a higher degree of doubt than is

   required for acquittal under the reasonable doubt standard.’”); see also Harrison v. Attorney

   Gen. of Pa., 795 F. App’x 103, 106–07 (3d Cir. 2019) (reaffirming Thomas’s holding that

   although “restrain from acting” is not an exact synonym of “to pause” or “to hesitate,” its

   use does not render a reasonable doubt jury instruction unconstitutional).




                                             10
    Case 2:17-cv-04604-MSG Document 21 Filed 04/15/20 Page 11 of 11




32. As such, I find that trial counsel’s lack of objection to this reasonable doubt instruction fell

    within an objective range of professional reasonableness. In turn, the failure of PCRA

    counsel to raise this claim of trial counsel ineffectiveness cannot constitute cause for the

    underlying procedural default.

    WHEREFORE, it is hereby ORDERED that:

    1. Petitioner’s Objections (Doc. No. 20) are OVERRULED;

    2. The Report and Recommendation (Doc. No. 18) is APPROVED and ADOPTED;

    3. The Petition for Writ of Habeas Corpus (Doc. No. 1) is DENIED with prejudice and

        DISMISSED without a hearing;

    4. There is no basis for the issuance of a certificate of appealability; and

    5. The Clerk of Court is directed to mark this case CLOSED.



                                            BY THE COURT:


                                            /s/ Mitchell S. Goldberg

                                            MITCHELL S. GOLDBERG, J.




                                              11
